     8:16-cr-00013-JFB-TDT Doc # 95 Filed: 11/13/20 Page 1 of 3 - Page ID # 342




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                         Plaintiff,                                          8:16CR13

         vs.
                                                                              ORDER
    HUGO LEYVA-MARTINEZ,

                         Defendant.


        This matter is before the Court on the request of the defendant seeking

compassionate release. Filing No. 93. The Defendant seeks a reduction of sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A) as amended by Section 603 of the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (2018). However, defendant has failed to inform the

Court of his attempts, if any, to exhaust his administrative remedies with the prison

system, although defendant argues he need not exhaust given the Covid-19 situation in

the private prison where he is incarcerated. In Section 603 of the First Step Act, Congress

amended 18 U.S.C. § 3582(c)(1)(A) to permit defendants to move a sentencing court for

compassionate release “after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” Under the law, it matters not that the COVID-19 pandemic

creates a great health risk to many prisoners. Administrative exhaustion under the Act is

a jurisdictional prerequisite to this Court making a decision as to compassionate relief. 1


1
  See e.g., United States v. Heath, CR-13-102-SLP, 2020 WL 1957916, at *1 (W.D. Okla. Apr. 23, 2020)
(the Court stated it had no authority to waive the exhaustion requirement as it is a statutory requirement);
See Malouf v. SEC, 933 F.3d 1248, 1256 (10th Cir. 2019) (“[C]ourts lack discretion to excuse the failure to
exhaust administrative remedies” where exhaustion is a “statutory requirement.”); United States v. Bell, No.

                                                     1
      8:16-cr-00013-JFB-TDT Doc # 95 Filed: 11/13/20 Page 2 of 3 - Page ID # 343




Because the defendant has failed to either (1) inform the Court that he has complied with

the exhaustion           requirements,       or (2) supplied     the Court with the appropriate

documentation, the Court cannot currently act on this motion. The Court will stay this

case for 60 days. Once the exhaustion requirement is met, the Court will lift the stay and

reconsider this motion. If the defendant fails to file this information with the Court within

the 60 days, the Court will deny the motion. In the interim, the Court will appoint the

Federal Public Defender’s Office as co-counsel to oversee this case.2 Likewise, the Court

will order the United States Probation office to review a home detention placement as

outlined in the defendant’s motion and will order the government to file its response.

           THEREFORE, IT IS ORDERED THAT:

           1. Defendant’s motion for compassionate release, Filing No. 93, is stayed;

           2. Defendant has 60 days from the date of this Order to file proof of exhaustion

               with the prison system as discussed herein, and failure to do so will result in

               dismissal of his motion;




16-20008-02-DDC, 2020 WL 1923086 at *2 (D. Kan. Apr. 21, 2020) (court lacked jurisdiction over
def endant's motion for compassionate release under § 3582(c)(1)(A) based on COVID -19 pandemic due
to f ailure to exhaust administrative remedies; United States v. Gonzalez, No. 18-cr-00130-PAB, 2020 WL
1905071 at *2-3 (D. Colo. Apr. 17, 2020) (the judiciary lacks “power to craf t an exception” to §
3582(c)(1)(A)'s exhaustion requirement and because defendant’s motion f ailed to indicate warden had
responded to administrative request or that 30 days had lapsed from the warden's receipt of such request,
motion had to be dismissed for lack of jurisdiction); United States v. Perry, No. 18-cr-00480-PAB, 2020 WL
1676773 at *1 (D. Colo. Apr. 3, 2020) (f inding court lacked jurisdiction over the def endant's request for
compassionate release under § 3582(c)(1)(A) based on COVID -19 pandemic where he did not satisfy
exhaustion requirement);“While courts do have some flexibility to disregard exhaustion requirements when
they are judicially imposed,” “statutory exhaustion requirements, such as those set forth in Section 3582(c),
must be strictly enforced.” United States v. Roberts, 2020 WL 1700032 *1-2 (S.D.N.Y. April 8, 2020); United
States v. Cox, 2020 WL 1923220, at *3 (S.D. Ind. Apr. 21, 2020); the Third Circuit Court of Appeals has
held that § 3582(c)(1)(A)'s exhaustion requirement is “a glaring roadblock f oreclosing compassionate
release.” United States v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020); U.S.A. v.
Gillis, 14-CR-00712 SJO (1), 2020 WL 1846792, at *2 (C.D. Cal. Apr. 9, 2020).
2
    Plaintiff additionally has retained counsel in this case.

                                                         2
8:16-cr-00013-JFB-TDT Doc # 95 Filed: 11/13/20 Page 3 of 3 - Page ID # 344




   3. The Public Defender’s office, Dave Stickman, is appointed to represent the

      defendant as co-counsel and is ordered to file a brief within 60 days, or within

      14 days after defendant files his proof of exhaustion, whichever occurs first;

   4. The United States Attorney’s office, Joseph Kelly, is ordered to review the

      defendant’s motion.      Once the defendant files proof of exhaustion, the

      government shall have 14 days hereafter to file a responsive brief; and

   5. The United States Probation Office, Doug Steensma, is ordered to review the

      defendant’s motion and gather BOP records within 30 days.             Once the

      Defendant files proof of exhaustion, Probation will have 14 days hereafter to

      submit a final investigative report.




   Dated this 13th day of November, 2020.

                                             BY THE COURT:

                                             s/ Joseph F. Bataillon
                                             Senior United States District Judge




                                         3
